Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
As indicated in the majority opinion, the tax sale was set aside because notice of the sale was given to an incompetent rather than the incompetents duly appointed guardian. M. J. M. contends that the evidence establishing this fact was not by sworn testimony. The record indicates that the guardian, who is also an attorney, made a statement to the Court that he was the guardian appointed by the trial judge hearing the matter now on appeal and that notice of the sale was not given to him. The attorney for the Tax Sale Bureau (Bureau) stipulated that it was aware of the guardianship and that the Bureau had not given notice to the guardian. On that basis, the trial court properly set aside the sale. The Bureau thereupon returned the purchasers (M. J. M.) check.
M. J. M. then petitioned to intervene because it had not been given an opportunity to contest the notice issue. What was there to contest? Notice to an incompetent with a duly appointed guardian is clearly insufficient. As noted, the Bureau stipulated that it was aware of the guardian but simply failed to give him notice. There is nothing more to be decided.
*308Wheatcroft Appeal, 217 Pa. Superior Ct. 342, 272 A.2d 186 (1970), simply does not apply in these circumstances. The notice provisions of Section 607(b) of the Real Estate Tax Sale Law, Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. §5860.607(b), require notice only to the owner and lien creditors. M. J. M. is neither.
I would affirm the trial court.